Title: To George Washington from Jonathan Trumbull, Sr., 2 February 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] Feby 2d 1776

In Compliance with the Requisition of the Honle Continental Congress and of your Excellency, we are with the Greatest Chearfulness making our Utmost Exertions, to Raise and Dispatch one Battalion to Canada, and three to your Camp; and have much Satisfaction to Informe you, that there appears, a great Freedom in our Men, to engage in each of those important Services; and the Regiments are filling up very fast; and some Companies have Marched for your Camp about two Days Since: but am Just informed, of a very material Difficulty, which must greatly retard the March of both; unless it Can be removed: (viz.) That our Treasury is intirely exhausted of Money, without which, it will be impossible to persuade the Men to set forward to Canada; nor can it be reasonable to expect it. In this Exegency we know not what to do, and the Cause must greatly suffer, unless your Excellency can relieve us; and have therefore by Advice of my Council, sent one of the Committee of our Pay Table, to wait on, & request of your Excellency, the Replacing the Sum which they lately paid some of our Troops in your Camp, with no other View than to quiet, and induce them more freely to reingage in your Service; in doing which I trust they had your Approbation. The same Bills they made Use of for that Purpose, were Just before brought at our Instance and Expence, from the Continental Treasury, toward reimbursing our Expences in the great Cause: and Judging it Could not be better used we improved it for that Purpose. But I need Use no Arguments with your Excellency, Your own truely Publick Spirit & Zeal for promoting this unspeakably important Cause, will be Abundantly sufficient to Induce you to Comply with our Request, founded only on Principles of general Good, if it be in your Power. I am sir with the highest Esteem & Regard your most Obedient & very Humble Servant

Jonth. Trumbull

